               Case 2:20-cv-00380-JRG Document 22 Filed 01/01/21 Page 1 of 2 PageID #: 397
                                                                        5HYLVHG
                                            81,7('67$7(6',675,&7&2857
By Belinda Saenz at 10:41 am, Dec 30, 2020   ($67(51',675,&72)7(;$6
                                                  BBBBBBBBBB',9,6,21
                                                  Marshall
                                         $33/,&$7,2172$33($5352+$&9,&(



                                                                                  2:20-cv-00380-JRG
          7KLVDSSOLFDWLRQLVEHLQJPDGHIRUWKHIROORZLQJ&DVHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                            Ericsson, Inc., et al. v. Samsung Electronics Co., Ltd., et al.
          6W\OH3DUWLHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           Samsung Electronics Co., Ltd., Samsung Electronics America, Inc.,
           $SSOLFDQWLVUHSUHVHQWLQJWKHIROORZLQJSDUW\LHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           and Samsung Research America
          $SSOLFDQWZDVDGPLWWHGWRSUDFWLFHLQBBBBBBBBBBMaryland       VWDWH RQBBBBBBBBBBBBBBBBBBBBB
                                                                                      12/12/2000                      GDWH 
           $SSOLFDQWLVLQJRRGVWDQGLQJDQGLVRWKHUZLVHHOLJLEOHWRSUDFWLFHODZEHIRUHWKLVFRXUW
           $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUW
           $SSOLFDQW KDGDQDSSOLFDWLRQIRUDGPLVVLRQWRSUDFWLFHEHIRUHDQRWKHUFRXUWGHQLHG
                             has has not                                                                                           SOHDVH
          FLUFOHDSSURSULDWHODQJXDJH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
           $SSOLFDQW  has has   HYHUKDGWKHSULYLOHJHWRSUDFWLFHEHIRUHDQRWKHUFRXUWVXVSHQGHG
                                            not                                                                            SOHDVHFLUFOH 
          ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
           $SSOLFDQW has    EHHQGLVFLSOLQHGE\DFRXUWRU%DU$VVRFLDWLRQRUFRPPLWWHHWKHUHRIWKDWZRXOG
                                       has not
          UHIOHFWXQIDYRUDEO\XSRQDSSOLFDQW¶VFRQGXFWFRPSHWHQF\RUILWQHVVDVDPHPEHURIWKH%DU SOHDVH
          FLUFOH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
           'HVFULEHLQGHWDLORQDVHSDUDWHSDJHDQ\FKDUJHVDUUHVWVRUFRQYLFWLRQVIRUFULPLQDORIIHQVH V ILOHG
          DJDLQVW\RX2PLWPLQRUWUDIILFRIIHQVHVDQGPLVGHPHDQRURIIHQVHVFRPPLWWHGSULRUWRDJH (See Page 3)
           7KHUHDUHQRSHQGLQJJULHYDQFHVRUFULPLQDOPDWWHUVSHQGLQJDJDLQVWWKHDSSOLFDQW
           $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHLQWKHIROORZLQJFRXUWV
           State of Maryland, District of Columbia, US Supreme Court, US Courts of Appeal for Federal, D
          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
           $SSOLFDQWKDVUHDGDQGZLOOFRPSO\ZLWKWKH/RFDO5XOHVRIWKH(DVWHUQ'LVWULFWRI7H[DVLQFOXGLQJ
          5XOH$7WKH³6WDQGDUGVRI3UDFWLFHWREH2EVHUYHGE\$WWRUQH\V´
           $SSOLFDQWXQGHUVWDQGVWKDWKHVKHLVEHLQJDGPLWWHGIRUWKHOLPLWHGSXUSRVHRIDSSHDULQJLQWKHFDVH
          VSHFLILHGDERYHRQO\
          $SSOLFDWLRQ2DWK
                       Kevin Hardy
                   ,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBGRVROHPQO\VZHDU             RUDIILUP WKDWWKH
          DERYHLQIRUPDWLRQLVWUXHWKDW,ZLOOGLVFKDUJHWKHGXWLHVRIDWWRUQH\DQGFRXQVHORURIWKLVFRXUWIDLWKIXOO\
          WKDW,ZLOOGHPHDQP\VHOIXSULJKWO\XQGHUWKHODZDQGWKHKLJKHVWHWKLFVRIRXUSURIHVVLRQDQGWKDW,ZLOO
          VXSSRUWDQGGHIHQGWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHV

                12/30/2020
          'DWHBBBBBBBBBBBBBBB                                       /s/ Kevin Hardy
                                                         6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB V6LJQDWXUH




                                 Application Continued on Page 2
          Case 2:20-cv-00380-JRG Document 22 Filed 01/01/21 Page 2 of 2 PageID #: 398
                               81,7('67$7(6',675,&7&2857
                                                   ($67(51',675,&72)7(;$6
                                  $33/,&$7,2172$33($5352+$&9,&( &RQWLQXHG


                                                                        Kevin Hardy
                                                   1DPH SOHDVHSULQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      473941 / DC
                                                   %DU1XPEHU6WDWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   )LUP1DPH        Quinn Emanuel Urquhart & Sullivan, LLP
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                         1300 I Street, NW, Suite 900
                                                   $GGUHVV32%R[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    Washington, DC 20005
                                                   &LW\6WDWH=LSBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   (202) 538-8000
                                                   7HOHSKRQHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            (202) 538-8100
                                                   )D[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     kevinhardy@quinnemanuel.com
                                                   (PDLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   6HFRQGDU\(0DLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                                                        12/30/20
         7KLVDSSOLFDWLRQKDVEHHQDSSURYHGIRUWKHFRXUWRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                       'DYLG$2 7RROH&OHUN
                                                                       86'LVWULFW&RXUW(DVWHUQ'LVWULFWRI7H[DV



                                                                       %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       'HSXW\&OHUN




Application Instructions
Complete page 1 and 2 of this Application and Email to phv@txed.uscourts.gov for approval. Once
approved, the clerk will email to you your new Login and    Password so that you will be able to
electronically file your application and pay the $100 fee on    line. If you already have a login and
password, you will still need to wait for approval email    from the clerk before filing your                  Email Application
electronic application.    For Complete Instructions please visit the website
http://www.txed.uscourts.gov/
